Citation Nr: 1529953	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  05-38 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hemorrhoids, to include as secondary to service-connected irritable bowel syndrome.

2.  Entitlement to service connection for hemorrhoids, to include as secondary to service-connected irritable bowel syndrome.

3.  Entitlement to service connection for a gastrointestinal disorder other than irritable bowel syndrome, to include as secondary to service-connected irritable bowel syndrome.

4.  Entitlement to service connection for a bilateral hip disorder.

5.  Entitlement to an increased rating for irritable bowel syndrome with recurrent colon polyps, rated as 30 percent prior to January 4, 2008, and 40 percent thereafter.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1975 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2003 and July 2013 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

In October 2003, the RO continued a 10 percent disability rating for irritable bowel syndrome, and a noncompensable disability rating for postoperative status, polypectomy, colon.  The Veteran expressed disagreement and perfected a substantive appeal.  A September 2005 Decision Review Officer decision increased the rating assigned to 30 percent.

In June 2008, the Veteran testified at a Board hearing before a Veterans Law Judge.  The case was remanded by the Board in October 2008.  A September 2011 Board decision denied the claim for a rating in excess of 30 percent for irritable bowel syndrome with recurrent colon polyps.  That decision also reopened and remanded the claim of service connection for a digestive disability, claimed as peptic ulcer disease.

The Veteran appealed the denial of an increased disability rating for the irritable bowel syndrome with recurrent colon polyps to the United States Court of Appeals for Veterans Claims (Court).  By Order dated August 2012, the Court vacated the Board's September 2011 denial and remanded this matter for compliance with the instructions included in an August 2012 Joint Motion for Remand. 

In a March 2013 decision, the Board remanded the issues of an increased disability rating for irritable bowel syndrome with recurrent colon polyps and service connection for digestive disability (other than irritable bowel syndrome), claimed as peptic ulcer disease, to the RO for additional development.  The Board also referred the issue of service connection for hemorrhoids, which had been raised by the record but was not on appeal to the RO for appropriate action.  

In July 2013, the RO denied service connection for a bilateral hip disorder and determined that new and material evidence had not been received to reopen the previously denied claim of service connection for hemorrhoids.  The Veteran expressed disagreement and perfected an appeal.

In April 2014, the RO increased the disability rating for the irritable bowel syndrome to 40 percent, effective January 4, 2008.  The RO also continued to deny service connection for a digestive disability.

In January 2015, the issues were remanded so that the Veteran could be scheduled for an additional Board hearing, as the Veterans Law Judge who had conducted the June 2008 hearing was no longer employed by the Board.

In May 2015, the Veteran testified at a videoconference hearing over which the 
undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  

During the May 2015 hearing, the Veteran's representative asserted that the Veteran was no longer working because of his service-connected disabilities, thereby raising the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue is included among those before the Board.

The issues of entitlement to an increased rating for irritable bowel syndrome and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By rating action dated in September 1990, the RO denied service connection for 
hemorrhoids; the Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.

2.  Evidence received since September 1990 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for hemorrhoids, and raises a reasonable possibility of substantiating the claim.

3.  Resolving all reasonable doubt in the Veteran's favor, hemorrhoids have manifested as a result of his service-connected irritable bowel syndrome.

4.  Resolving all reasonable doubt in the Veteran's favor, peptic ulcer disease, gastroesophageal reflux disease, and hiatal hernia, have manifested as a result of his service-connected irritable bowel syndrome.

5.  Resolving all reasonable doubt in the Veteran's favor, a bilateral hip disability was incurred coincident with active service.
CONCLUSIONS OF LAW

1.  The unappealed September 1990 rating decision denying service connection for hemorrhoids is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. 
§§ 20.302, 20.1103 (2014).

2.  New and material evidence having been received, the claim of entitlement to 
service connection for hemorrhoids is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2014).

3.  The criteria for the establishment of service connection for hemorrhoids are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

4.  The criteria for the establishment of service connection for a gastrointestinal disability other than irritable bowel syndrome (peptic ulcer disease, gastroesophageal reflux disease, and hiatal hernia) are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

5.  The criteria for the establishment of service connection for a bilateral hip disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159 (2014).  As the Board's decision is fully favorable, compliance with the VCAA need not be addressed.  

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, 
there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

Hemorrhoids

The Veteran asserts that he currently has hemorrhoids that have manifested as a result of his service-connected irritable bowel syndrome.  Service connection for hemorrhoids was initially denied by the RO in September 1990.  The Veteran did not appeal this decision, and new and material evidence pertaining to the claim was received prior to the expiration of the appellate period.  Thus, the September 1990 decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104 , 3.156(a)-(b), 20.302, 20.1103 (2014).

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In September 1990, the RO concluded that the evidence of record had not shown that the Veteran developed hemorrhoids while in service, or that hemorrhoids were due to a service-connected disability.

Evidence added to the record since the final September 1990 rating decision includes a medical record from P. Phelps, M.D., dated in September 2013, in which it was concluded that the Veteran's current hemorrhoids were as likely as not exacerbated by his service-connected irritable bowel syndrome.  Dr. Phelps added that irritable bowel syndrome caused a variety of gastrointestinal symptoms that include hemorrhoids.

Additionally, the Veteran testified in May 2015 that he would experience an onset of hemorrhoids as his irritable bowel syndrome would flare up.  He added that he did not have hemorrhoids in service, but rather they had developed in conjunction with his irritable bowel syndrome.

The above-cited evidence received since October 1990 constitutes new and material evidence, as it was not previously of record when the prior decision was made and demonstrates that the Veteran has hemorrhoids that are exacerbated by the service-connected irritable bowel syndrome.  Accordingly, the claim of service connection for hemorrhoids is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Having reopened the Veteran's claim, the Board must now consider whether entitlement to service connection is warranted on the merits.  In this regard, a current hemorrhoids disability has been established.  See September 2013 medical record from Dr. Phelps and August 2014 VA examination report.  See Shedden, 381 F.3d at 1167.  Moreover, service connection for irritable bowel syndrome has been established.  In September 2013, Dr. Phelps concluded that that the Veteran's current hemorrhoids were as likely as not exacerbated by his service-connected irritable bowel syndrome, reasoning that irritable bowel syndrome caused a variety of gastrointestinal symptoms including hemorrhoids.  A VA examination report dated in August 2014 concludes that the Veteran's hemorrhoids and irritable bowel syndrome are two distinct and separate phenomena, therefore, it was less likely that the hemorrhoids were secondary to or aggravated by the service-connected irritable bowel syndrome.

Notwithstanding negative nexus opinions of the August 2014 VA examiner, the Board finds that the evidence of record is at the very least in relative equipoise as to whether the Veteran now has hemorrhoids that are exacerbated by his service-connected irritable bowel syndrome.  
While further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion, under the benefit-of-the-doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  As such, resolving all reasonable doubt in the Veteran's favor, service connection for hemorrhoids is warranted.

Gastrointestinal Disorder Other Than Irritable Bowel Syndrome 

During the May 2015 Board hearing, the Veteran asserted he has had ulcers, or 
residuals of ulcers, since service.  He also contended that this disability may be secondary to his service-connected irritable bowel syndrome.  

Service treatment records indicate that the Veteran was treated for a "possible ulcer" and hiatal hernia in 1976.  Post-service treatment records show a history of perforated peptic ulcer in 1981, as well as a history of peptic ulcer disease. 

A November 2011 VA examination report shows that the VA examiner did not discuss the Veteran's in-service treatment for an ulcer and hiatal hernia, but rather concluded that an ulcer disease was not aggravated by the service-connected irritable bowel syndrome as the irritable bowel syndrome and other gastrointestinal disorder involved different parts of the digestive system.  

The September 2013 medical record from Dr. Phelps shows that the Veteran had diagnoses of irritable bowel syndrome and gastroesophageal reflux disease.  Dr. Phelps added that the Veteran's current ulcers, hernias, and gastroesophageal reflux disease were as likely as not exacerbated by his service-connected irritable bowel syndrome.  Dr. Phelps explained that irritable bowel syndrome causes a wide variety of gastrointestinal symptoms that include gastroesophageal reflux disease, ulcers, and hiatal hernia.

A medical record from Dr. Phelps dated in April 2015 shows that the Veteran had a possible gastric ulcer in service in March 1981, with studies showing antral gastritis.  Dr. Phelps opined that it was at least as likely as not that any current digestive disability (to include peptic ulcer disease, gastroesophageal reflux disease, and hiatal hernia) is proximately due to or caused by the Veteran's service-connected irritable bowel syndrome with recurrent polyps.  Dr. Phelps explained that both irritable bowel syndrome and colon polyps were chronic conditions that lasted for years, and that irritable bowel syndrome can affect both the upper and lower gastrointestinal tracts.  Nausea and vomiting were said to be common symptoms that can occur due to irritable bowel syndrome.  Dr. Phelps added that it was at least as likely as not that the Veteran's in-service complaints of chronic abdominal pain and in-service possible ulcers were consistent with symptoms of someone who at the time had a helicobacter pylori infection, which could cause chronic abdominal pain and ulcers.

Notwithstanding negative nexus opinions of the November 2011 VA examiner, the Board finds that the evidence of record is at the very least in relative equipoise as to whether the Veteran now has a gastrointestinal disability other than irritable bowel syndrome that is manifested as a result of service, and as secondary to the service-connected irritable bowel syndrome.  In this regard, Dr. Phelps has indicated that it was likely that the Veteran has a current digestive disability (to include peptic ulcer disease, gastroesophageal reflux disease, and hiatal hernia) that was proximately due to or caused by his service-connected irritable bowel syndrome with recurrent polyps.

As such, resolving all reasonable doubt in the Veteran's favor, service connection for a current digestive disability manifested by peptic ulcer disease, gastroesophageal reflux disease, and hiatal hernia, is warranted.

Bilateral Hip Disorder

The Veteran asserts that he has a current bilateral hip disorder that is manifested as a result of his period of active service.  During his May 2015 hearing, he described that he had been in a motor vehicle accident prior to service in 1971 wherein he had fracture the right hip, but that there had been no residual manifestations at the time of his entry into active service.  He added that the rigors of physical training during service aggravated the pre-existing injury, and that the right hip symptoms ultimately caused arthritis and favoring which resulted in a left hip disability.

A medical record from Dr. Phelps dated in April 2015 shows that the Veteran was said to have a chronic bilateral hip condition that was at least as likely as not caused by or aggravated by the Veteran's period of active service.  Dr. Phelps explained that the strenuous physical activity involving weight bearing joints of the lower extremities can cause degenerative arthritis of the hip joints years later.  

When no pre-existing condition is noted at the time a Veteran enters service, the presumption of soundness arises, and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2014). 

Pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2014).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

The Veteran's March 1975 enlistment report of medical examination shows that clinical evaluation of the lower extremities was within normal limits.  There is no indication of a pre-existing hip injury.  However, during the May 2015 Board hearing, the Veteran conceded that he had fractured the right hip prior to service.  While the Veteran's testimony clearly and unmistakably establishes that the Veteran had a pre-existing hip disorder, there is no clear and unmistakable evidence that a hip disorder was not aggravated during service.  As such, the Veteran is presumed to have been sound upon entry.

A current bilateral hip disability has been established as indicated in the April 2015 medical record from Dr. Phelps.  The Veteran has credibly testified as to an-service injury from the rigors of physical training during his period of active service.  In April 2015, Dr. Phelps concluded that the Veteran's chronic bilateral hip condition was at least as likely as not caused by or aggravated by the Veteran's period of active service, wherein strenuous physical activity involving weight bearing joints of the lower extremities could cause degenerative arthritis of the hip joints years later.  

In this case, the medical evidence of record is in favor of the Veteran's claim.  There is no negative medical opinion evidence.  Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the only medical opinion evidence supports the Veteran's claim, service connection for a bilateral hip disability is warranted.  In this regard, the Board points out that the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Resolving all doubt in the Veteran's favor, the Board finds service connection for a bilateral hip disability is warranted.



ORDER

New and material evidence having been received, the claim of service connection for hemorrhoids is reopened.

Service connection for hemorrhoids is granted.

Service connection for a gastrointestinal disability other than irritable bowel syndrome (peptic ulcer disease, gastroesophageal reflux disease, and hiatal hernia) is granted.

Service connection for a bilateral hip disability is granted.


REMAND

During the May 2015 Board hearing, the Veteran's attorney indicated that the Veteran was in receipt of Social Security Administration disability benefits for his irritable bowel syndrome.  See Board Hearing Transcript at 16-17.  To date, however, copies of the Veteran's Social Security Administration records are not associated with the claims file and must be obtained.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, any additional VA treatment records of the Veteran that are not yet associated with the claims file should also be obtained on remand.  See 38 U.S.C.A. § 5103A(b), (c) ; 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Finally, action on the Veteran's intertwined TDIU claim is deferred pending the above-requested development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Obtain a complete copy of all decisions and underlying documents considered in those decisions with respect to the Veteran's application for Social Security Administration disability benefits. 

3.  Then, after completion of the above, and any additional development deemed appropriate necessary, readjudicate the Veteran's claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


